Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered on or about January 7, 2004, which, to the extent appealed from, denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiff seeks recovery for personal injuries sustained when she fell in her bathroom while attempting to escape a jet of hot water from the showerhead. There are triable issues of fact, including whether defendant had notice of the allegedly defective condition of the sink which gave way and whether such defect was a proximate cause of the accident (Weisbart v Hudson Manor Terrace Corp., 299 AD2d 160 [2002]). Furthermore, the parties’ submissions present issues of witness credibility that cannot be resolved on a motion for summary judgment (Santos v Temco Serv. Indus., 295 AD2d 218 [2002]). Concur—Tom, J.P., Marlow, Sullivan, Nardelli and Williams, JJ.